DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues for claim 1:
“None of the materials listed by Tai, …, can be a charge trapping layer.”
“Tai cannot suggest forming a functional interface at an interface that is formed between a piezoelectric material and a charge trapping layer.
Kononchuk does not cure the defects of Tai since Kononchuk is completely silent with regards to a functional interface or forming a roughened surface, and as such, cannot suggest where such a functional interface might be formed.” (Page 10 of the Remark)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by alleging references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kononchuk was used as a primary reference to teach every limitation but the roughness of the interface, which was repaired with the help of the secondary reference Tai of similar filed of invention. Therefore, Tai is not required to meet all the limitations of the claim as argued by the applicant. 
Similar argument applies to claims 9 and 19.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites the limitation "the interface between the charge trapping material and the interlayer" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art rejection, the limitation is read as --an interface between the charge trapping material and the interlayer--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kononchuk et al. WO2016/087728 in view of Tai US 2019/0036009, all of record.
The equivalent, Kononchuk (US 10,250,282), is used as a translation for the Foreign reference, Kononchuk et al. (WO/2016/087728).
1.	Kononchuk discloses an acoustic wave device (Figs. 3a, 3b, 4a, etc.), comprising: a carrier substrate (2; Col. 3 lines 61-67; e.g. silicon) having a first coefficient of thermal expansion; a useful layer (5) of piezoelectric material (Col. 6 lines 45-48, Col. 9 lines 28-29; e.g. lithium tantalate) over the carrier substrate and having an exposed surface, the useful layer of piezoelectric material having a second coefficient of thermal expansion higher than the first coefficient of thermal expansion of the carrier substrate (note explicitly disclosed, but use the same material as Applicant’s invention, [0054]-[0055], so the same properties are presented); a charge trapping layer (3) 1) interposed between the useful layer and the carrier substrate and 2) including an interface with the useful layer (Fig. 3a has an interface between items 3 and 5 and touching both items 3 and 5; Fig. 4a has an interface between items 3 and 5 and touching only item 3), the charge trapping layer (3) configured to trap moving electric loads in the carrier substrate (Col. 4 lines 18-27; also analogous to Applicant’s invention thus would perform the same function) during operation of an acoustic wave device (Col. 9 lines 4-6, 19-22, 38-40); a molecular adhesion bonding interface (Col. 6 line 59, Col. 7 lines 9-10) located between the carrier substrate and the useful layer of piezoelectric material; at least one functional interface formed by the interface (the interface of item 3 facing item 5) between the useful layer of piezoelectric material (5) and the charge trapping layer (3); and an electrode comb (Col. 9 lines 23-25, 38-40) disposed on the upper first face of the useful layer.
	Kononchuk does not disclose the at least one functional interface having a roughness having a maximum peak-to-valley amplitude between 0.3 micron and 5.0 micron.
	Tai discloses an acoustic wave device (Figs. 4c, 5c, 11c, etc.) comprising: a carrier substrate (6), a useful layer of piezoelectric material (11A), at least one functional interface (roughen surface 11a, etc.) between the carrier substrate and the useful layer of piezoelectric material having a roughness having a maximum peak-to-valley amplitude between 0.3 micron and 5.0 micron ([0090]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the at least one functional interface having a roughness having a maximum peak-to-valley amplitude between 0.3 micron and 5.0 micron.  The modification would have been obvious for the benefit of preventing the reflection of the bulk wave as taught by Tai ([0006], [0090]).
2.	The Kononchuk/Tai combination discloses the piezoelectric material comprises at least one material selected from the group consisting of: lithium tantalate (Kononchuk: Col. 9 lines 28-29; LiTaO3), lithium niobate (LiNbO3), quartz, zinc oxide (ZnO), and aluminum nitride (AlN).
3.	The Kononchuk/Tai combination discloses the piezoelectric material comprises lithium tantalate (Kononchuk: Col. 9 lines 28-29; LiTaO3).
4.	The Kononchuk/Tai combination discloses the useful layer of piezoelectric material has a thickness between 3 μm and 300 μm (Kononchuk: Col. 9 lines 28-30).
5.	The Kononchuk/Tai combination discloses the charge trapping layer has a thickness between 30 nanometers and 30 μm (Kononchuk: Col. 2 lines 66-67; Col. 10 lines 14-16).
6.	The Kononchuk/Tai combination discloses the charge trapping layer comprises at least one material selected from the group consisting of: amorphous silicon, polycrystalline silicon (Kononchuk: Col. 4 lines 16-17), amorphous germanium, and polycrystalline germanium.
7.	The Kononchuk/Tai combination discloses the charge trapping layer comprises polycrystalline silicon (Kononchuk: Col. 4 lines 16-17).
9.	Kononchuk discloses a substrate (Fig. 3b, 4a, etc.) for an acoustic wave device (Col. 9 lines 4-6, 19-22), comprising: a useful layer (5) of piezoelectric material (Col. 9 lines 28-29; e.g. lithium tantalate); a carrier substrate (2; Col. 3 lines 61-67; e.g. silicon) having a coefficient of thermal expansion lower than a coefficient of thermal expansion of the useful layer (not explicitly disclosed, but use the same material as Applicants, [0054]-[0055], so the same properties are presented); a charge trapping material (3) disposed on the carrier substrate between the useful layer of piezoelectric material (5) and the carrier substrate (2); and an interlayer (4) 1) disposed between the useful layer (5) and the charge trapping layer (3) and 2) including an interface with the useful layer (the interface between items 4 and 5); a molecular adhesion bonding interface (Col. 6 line 59, Col. 7 lines 9-10) located between the carrier substrate and the useful layer of piezoelectric material; at least one functional interface formed by an interface between the charge trapping material and the interlayer (an interface between items 3 and 4).
	Kononchuk does not disclose the at least one functional interface having a roughness having a maximum peak-to-valley amplitude between 0.3 micron and 5.0 micron.
	Tai discloses an acoustic wave device (Figs. 4c, 5c, 11c, etc.) comprising: a carrier substrate (6), a useful layer of piezoelectric material (11A), at least one functional interface (roughened surface 11a, etc.) between the carrier substrate and the useful layer of piezoelectric material having a roughness having a maximum peak-to-valley amplitude between 0.3 micron and 5.0 micron ([0090]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the at least one functional interface having a roughness having a maximum peak-to-valley amplitude between 0.3 micron and 5.0 micron.  The modification would have been obvious for the benefit of preventing the reflection of the bulk wave as taught by Tai ([0006], [0090]).
10.	The Kononchuk/Tai combination discloses the interlayer is an electrically insulating layer comprising at least one material selected from among silicon oxide, silicon nitride, and silicon oxynitride (Kononchuk: Col. 7 lines 25-26, Col. 8 lines 64-65, Col. 9 lines 32-33).
11.	The Kononchuk/Tai combination discloses the interlayer is an electrically insulating layer comprising silicon oxide (Kononchuk: Col. 7 lines 25-26, Col. 8 lines 64-65, Col. 9 lines 32-33).
12.	The Kononchuk/Tai combination discloses the piezoelectric material comprises at least one material selected from among lithium tantalate (Kononchuk: Col. 9 lines 28-29; LiTaO3), lithium niobate (LiNbO3), quartz, zinc oxide (ZnO), and aluminum nitride (AlN).
13.	The Kononchuk/Tai combination discloses the piezoelectric material comprises lithium tantalate  (Kononchuk: Col. 9 lines 28-29; LiTaO3).
14.	The Kononchuk/Tai combination discloses the piezoelectric material comprises a layer of the piezoelectric material having a thickness between 3 μm and 300 μm (Kononchuk: Col. 9 lines 28-30).
15.	The Kononchuk/Tai combination discloses the charge trapping material comprises at least one material selected from among amorphous silicon, polycrystalline silicon (Kononchuk: Col. 4 lines 16-17), amorphous germanium, and polycrystalline germanium.
16.	The Kononchuk/Tai combination discloses the charge trapping material comprises polycrystalline silicon (Kononchuk: Col. 4 lines 16-17).
17.	The Kononchuk/Tai combination discloses the charge trapping material has a thickness between 30 nanometers and 30 μm  (Kononchuk: Col. 2 lines 66-67; Col. 10 lines 14-16).
18.	The Kononchuk/Tai combination discloses the carrier substrate comprises silicon or germanium (Kononchuk: Col. 3 lines 61-67).
19.	Kononchuk discloses a method of manufacturing (realized by the structure) a hybrid structure (Fig. 3a, 4a, etc.) for a surface acoustic wave device (Col. 9 lines 19-22), comprising: forming a charge trapping layer (3) on a carrier substrate (2; Col. 3 lines 61-67; e.g. silicon); bonding a useful layer (5) of piezoelectric material (Col. 6 lines 45-48, Col. 9 lines 28-29; lithium tantalate) over the charge trapping layer on the carrier substrate along a molecular adhesion bonding interface (Col. 6 line 59, Col. 7 lines 9-10), the useful layer of piezoelectric material including an interface with the charge trapping layer (Fig. 3a has an interface between items 3 and 5 and touching both items 3 and 5; Fig. 4a has an interface between items 3 and 5 and touching only item 5) and having a coefficient of thermal expansion higher than a coefficient of thermal expansion of the carrier substrate (not explicitly disclosed, but use the same material as Applicants, [0054]-[0055], so the same properties are presented); forming at least one functional interface at the interface between the useful layer of piezoelectric material and the charge trapping layer (the interface between items 3 and 5); and forming electrode comb elements (Col. 9 lines 23-25, 38-40) on or in the useful layer of piezoelectric material, the electrode comb elements configured to propagate an acoustic wave through the useful layer of piezoelectric material between the electrode comb elements (thus the surface acoustic wave (SAW) device); and wherein the charge trapping layer substantially traps electrical carriers in the carrier substrate during operation (Col. 4 lines 18-27; also analogous to Applicant’s invention thus would perform the same function) of the surface acoustic wave device.
	Kononchuk does not disclose the at least one functional interface having a roughness having a maximum peak-to-valley amplitude between 0.3 micron and 5.0 micron.
	Tai discloses an acoustic wave device (Figs. 4c, 5c, 11c, etc.) comprising: a carrier substrate (6), a useful layer of piezoelectric material (11A), at least one functional interface (roughen surface 11a, etc.) between the carrier substrate and the useful layer of piezoelectric material having a roughness having a maximum peak-to-valley amplitude between 0.3 micron and 5.0 micron ([0090]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the at least one functional interface having a roughness having a maximum peak-to-valley amplitude between 0.3 micron and 5.0 micron.  The modification would have been obvious for the benefit of preventing the reflection of the bulk wave as taught by Tai ([0006], [0090]).
22.	The Kononchuk/Tai combination discloses bonding the useful layer of piezoelectric material over the charge trapping layer comprises direct bonding the useful layer of piezoelectric material over the charge trapping layer by molecular adhesion (Kononchuk: Col. 7 lines 9-10).
23.	The Kononchuk/Tai combination discloses the carrier substrate comprises a silicon substrate (Kononchuk: Col. 3 lines 61-67; silicon), and wherein forming the charge trapping layer on the carrier substrate comprises forming a layer of polycrystalline silicon (Kononchuk: Col. 4 lines 16-17) on the silicon substrate.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kononchuk et al. WO2016/087728 in view of Tai US 2019/0036009 as applied to claim 19 above, and further in view of Inoue US 10,574,203, all of record.
20.	The resultant Kononchuk/Tai combination discloses the method of claim 19 as rejected above including polycrystalline silicon as charge trapping layer (Kononchuk: Col. 4 lines 16-17) but doesn’t disclose forming the charge trapping layer on the carrier substrate by implanting ions in the carrier substrate.
	Inoue discloses a surface acoustic wave device (Fig. 3) comprising a silicon substrate (24), a polycrystalline silicon top portion (30; Col. 8 lines 52-53; hence analogous to the trapping layer) formed by implanting ions in the substrate (Col. 8 lines 53-56).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the polycrystalline silicon (trapping layer) by implanting ions in the silicon substrate.  The modification would have been obvious because in a non-restrictive disclosure of Kononchuk on how the polycrystalline silicon (trapping layer) is formed, any art recognized method, such as the method with implanting ions as taught by Inoue, is useable thereof as art equivalent method.
21.	The resultant Kononchuk/Tai combination does not disclose the ions comprise ions of one or more elements selected from among argon, silicon, and nitrogen.
	Inoue discloses the ions comprise ions of one or more elements selected from among argon, silicon, and nitrogen (Inoue: Col. 8 lines 54-55).
	As a consequence of the combination of claim 20, the ions comprise ions of one or more elements selected from among argon, silicon, and nitrogen.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843